Citation Nr: 1018535	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2006 September 2007 rating decisions in which 
the RO, inter alia, granted service connection and assigned 
an initial rating of 30 percent for PTSD, effective July 21, 
2006, and denied a TDIU, respectively.  In October 2007, the 
Veteran filed a notice of disagreement (NOD) with the denial 
of a TDIU and, in November 2007, filed an NOD with the 
assigned disability rating for PTSD.

In June 2008, the RO issued a statement of the case (SOC) on 
the TDIU claim; however, in that SOC, the RO incorrectly 
characterized the PTSD claim as one for service connection 
(instead of one for a higher initial rating).  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in July 2008,.

A supplemental SOC (SSOC) issued in July 2008 reflects the RO 
adjudication of both the claim for an initial disability 
rating in excess of 30 percent for PTSD, and the claim for a 
TDIU.  VA did not receive a substantive appeal from the 
Veteran with respect to the PTSD initial rating claim 
subsequent to the issuance of the July 2008 SSOC.

The Board also notes that in a February 2008 rating decision, 
the RO declined to reopen the Veteran's previously denied 
claim of service connection for peripheral neuropathy of the 
right and left lower extremities.  In July 2008, the Veteran 
filed an NOD, and an SOC was issued in March 2009.  However, 
there is no indication in the record that the Veteran filed a 
substantive appeal with respect to this issue, and it is 
therefore not before the Board.

The Board further notes that, while the Veteran previously 
was represented by the Disabled American Veterans, in March 
2009, the Veteran granted a power-of-attorney in favor of the 
above-named attorney with regard to the claim on appeal.  The 
Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO for further action.  VA will notify 
the appellant when further action, on his part, is required.


REMAND

In his July 2008 substantive appeal, the Veteran requested a 
Board hearing at a local VA regional office (Travel Board 
hearing) on the claims for a higher initial rating for PTSD 
and a TDIU.  The Veteran was scheduled for such a hearing, 
which was to take place on March 30, 2010; he was sent notice 
of the hearing in January 2010.

In a March 2010 letter to VA, the Veteran's attorney stated 
the following: "Please accept this letter as formal 
notification that I am withdrawing from hearing/claim on 
peripheral neuropathy scheduled on March 30, 2010 with the 
[Board]."  There is no indication that the Veteran's 
scheduled March 30, 2010 hearing, or any other Board hearing, 
took place.

As the Veteran's scheduled March 30, 2010, hearing was in 
response to his request for a Board hearing for his PTSD and 
TDIU claims, rather than any peripheral neuropathy claim, the 
Board finds that neither his attorney's March 2010 letter, or 
any other communication of record, represents a clear 
indication that the Veteran, or his representative, has 
withdrawn his request for a Travel Board hearing  on the 
claims on appeal.  Thus, the Veteran's request for a Board 
hearing remains outstanding.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  In light of the facts noted above, and because the 
RO schedules Travel Board hearings, a remand of these matters 
is required.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the requested 
Travel Board hearing in accordance with 
the Veteran's request.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  If the Veteran no longer desires 
a Board hearing, a signed writing to this 
effect (preferably, by the Veteran) should 
be placed in the claims file.

Thereafter, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

